                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



JOSEPH THOMPSON, JR.                                       CIVIL ACTION


v.                                                         NO. 18-9394


HOUMA TERREBONNE HOUSING, ET AL.                           SECTION "F"


                              ORDER AND REASONS

     Before the Court is the defendants’ motion to dismiss for

failure to state a claim or for a more definite statement.                For

the following reasons, the motion to dismiss is GRANTED without

prejudice    to   the    plaintiff’s   opportunity   to   file   an   amended

complaint.

                                 Background

     This is an employment discrimination case.           Joseph Thompson,

Jr., pro se, sued the Houma Terrebonne Housing Authority, Gene

Burke, Larry Vauclin, and Barry Bonvillian, alleging:

     I believe I was discriminated against because I have
     filed a previous complaint against the company Houma
     Terrebonne Housing Authority. I also believe I was
     discriminated against because of my race, black; in
     regards to the previous complaint I filed with HUD, Houma
     Courier, FBI, and etc. I have been denied the right to
     a [sic] education on my job, EPA underpayment.




                                       1
Mr. Thompson alleges that, notwithstanding his two-year employment

contract,     Houma    Terrebonne          Housing    Authority        Board    of

Commissioners fired him on February 8, 2018; the three board

members that voted to fire him were white males, Chairman Barry

Bonvillian,   Gene    Burke,   and    Larry    Vauclin.     In    a    Charge   of

Discrimination    filed   with       the    Equal    Employment       Opportunity

Commission on July 13, 2018, Mr. Thompson checked boxes indicating

that he had been subject to race discrimination and retaliation;

he also wrote:

     I.   I began my employment with the above Respondent on
          April 6, 2017 most recently as an Executive
          Director.   On February 8, 2018 I was discharged
          after a special meeting was called by Chairman
          Barry Bonvillian, Gene Burks and Larry Vauclin.
          The company employs over 200 persons.
     II. On January 25, 2018, a special meeting was held to
          terminate my employment. I was hospitalized from
          January 20, 2018 until January 25, 2018. I had no
          previous write-ups or complaints against me.      I
          believe Mr. Bonvillian retaliated against me for
          refusing to commit illegal acts involving contracts
          and parish property. Mr. Bonvillian would ask me
          to give contracts to his friends without it going
          up for public bid. I refused to do so.          Mr.
          Bonvillian also requested that I sell scatter sites
          to his friends but again I refused.      On another
          occasion, Mr. Bonvillian wanted me to go to lunch
          with a contractor.      I refused once again. On
          February 8, 2018 Mr. Bonvillian breached my
          contract after he terminated my employment.
     III. I believe I have been discriminated against based
          on my race (Black) and retaliated against in
          violation of Title VII of the Civil Rights Act of
          1964 as amended.



                                       2
On July 30, 2018, the EEOC issued a right to sue letter.                        On

October 9, 2018, Mr. Thompson filed this lawsuit, and he was

granted permission to proceed in forma pauperis. 1                 The defendants

now move to dismiss Mr. Thompson’s complaint for failure to sate

a   claim;     alternatively,    the    defendants      seek   a   more   definite

statement.



                                            I.

       In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.” See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir.       2012)(en   banc)).   But    in    deciding   whether     dismissal   is

warranted, the Court will not accept conclusory allegations in the

complaint as true. Id. at 502-03 (citing Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).




      In his complaint, Mr. Thompson makes other allegations and
       1

refers to a complaint he made to the Houma Police Department in
June 2018; it appears that he reported Barry Bonvillian for
stalking as well as calling Mr. Thompson a “boy” and for asking
Mr. Thompson to call him (Mr. Bonvillian) “uncle”. Mr. Thompson
alleges that he believes Bonvillian and other commissioners were
upset because he refused to participate in deals that failed to
comply with federal or state regulations.
                                3
     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citations and footnote omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (“The

plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has

acted   unlawfully.”).     This     is    a    “context-specific       task   that

requires the reviewing court to draw on its judicial experience

and common sense.” Id. at 679. “Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops

short   of   the    line   between       possibility   and   plausibility       of

entitlement to relief.” Id. at 678 (internal quotations omitted)

(citing Twombly, 550 U.S. at 557). “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’”, thus,

“requires    more   than   labels    and      conclusions,   and   a    formulaic
                                          4
recitation of the elements of a cause of action will not do.”

Twombly,    550    U.S.   at   555    (alteration      in    original)    (citation

omitted).

                                        II.

                                         A.

     Title VII of the Civil Rights Act of 1964 was enacted “to

assure equality of employment opportunities and to eliminate those

discriminatory practices and devices which have fostered racially

stratified    job    environments       to    the    disadvantage    of     minority

citizens.”     McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800

(1973).     It prohibits employers from discriminating “against any

individual with respect to his compensation, terms, conditions, or

privileges    of    employment,      because    of    such    individual’s     race,

color, religion, sex, or national origin.”                   42 U.S.C. § 2000e-

2(a)(1).     Moreover, “an employer may not discriminate against an

employee because the employee has ‘opposed any practice made an

unlawful employment practice ... or because he has made a charge,

testified,    assisted,        or    participated      in    any   manner    in   an

investigation, proceeding, or hearing’ under Title VII.”                          See

LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 388 (5th

Cir. 2007)(omission in original)(quoting 42 U.S.C. § 2000e-3).




                                         5
                                    B.

       Claims    of   discrimination       or     retaliation       based    on

circumstantial    evidence   are    analyzed     in    accordance    with   the

familiar McDonnell Douglas burden-shifting regime.               See Hunt v.

Rapides Healthcare System, LLC, 277 F.3d 757, 768 (5th Cir. 2001).

This three-part framework first requires the plaintiff to make a

prima facie case of discrimination (or retaliation).                Morris v.

Town of Independence, 827 F.3d 396, 400 (5th Cir. 2016).               If the

plaintiff makes this showing, a presumption of discrimination (or

retaliation) arises and the burden of production shifts to the

defendant employer to articulate a legitimate non-discriminatory

or non-retaliatory reason for the adverse employment action.                Id.

If the defendant satisfies that burden of production, then the

inference of discrimination disappears and the burden shifts back

to the plaintiff, who must prove by a preponderance of the evidence

that   the   proffered   reason    was   merely    a   pretext   for   racial

discrimination (or retaliation).         Id.    “A plaintiff may establish

pretext either through evidence of disparate treatment or by

showing that the employer’s proffered explanation is false or

‘unworthy of credence.’”      Thomas v. Johnson, 788 F.3d 177, 179

(5th Cir. 2015).

       To make out a prima facie case of racial discrimination, Mr.

Thompson must demonstrate that (1) he is a member of a protected
                                     6
group; (2) he was qualified for the position at issue; (3) he was

subject to an adverse employment action; and (4) he was treated

less favorably than a similarly situated employee outside of his

protected group under nearly identical circumstances.                   Lee v.

Kansas City S. Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009).                   To

establish a prima facie case of retaliation, Mr. Thompson must

present evidence that (1) he engaged in protected activity; (2) an

adverse employment action resulted; and (3) the protected activity

and the adverse action are causally linked.                 Baker v. American

Airlines,   Inc.,   430   F.3d   750,       754   (5th   Cir.   2005)(citations

omitted).

       To be sure, although this is the “framework that governs the

standard of proof at trial,” notably, “‘a plaintiff need not make

out a prima facie case of discrimination [or retaliation] to

survive a Rule 12(b)(6) motion to dismiss for failure to state a

claim.’” Stone v. Louisiana Dept. of Revenue, 590 Fed.Appx. 332,

339 (5th Cir. 2014) (quoting Raj v. Louisiana State University,

714 F.3d 322, 331 (5th Cir. 2013)).          Rather, at the pleading stage,

Mr. Thompson must “plead sufficient facts on all of the ultimate

elements of a disparate treatment [or retaliation] claim to make

his case plausible.”      See Chhim v. Univ. of Texas at Austin, 836

F.3d 467, 470 (5th Cir. 2016); see also Stone, 590 Fed.Appx. at

339.   To determine if sufficient facts are pled, “it can be helpful
                                        7
to   reference     the    McDonnell       Douglas    framework           on    which     [the

plaintiff]    would      continue    to    rely     if    he     based    his       claim   on

circumstantial evidence.”           Chhim, 836 F.3d at 470.



                                          III.

      The defendants move to dismiss Mr. Thompson’s Title VII race

discrimination and retaliation claims on the ground that Mr.

Thompson’s     allegations     fall       short      of    the     Rule        8    pleading

requirement.       The Court agrees.             The plaintiff fails to plead

sufficient facts to make a plausible claim that he was fired

because of his race or that he was retaliated against because he

complained about or opposed discriminatory practices.

                                           A.

      As for his race discrimination claim, Mr. Thompson alleges

that he faced a tangible employment action: he was fired.                             But he

fails to offer any factual content that might support a Title VII

race discrimination claim because he alleges no facts that suggest

he   was   fired   because    of    his    race.          Most    of     Mr.       Thompson’s

allegations are conclusory and, therefore, not taken as true: these

conclusory allegations include that he was “discriminated because

of   my    race,   Black;”     “stalking;”          “discriminated             against      in

violation of Title VII;” “wrongfully fired;” “denied right to

education;” and “underpayment.”                 Notably, the only facts alleged
                                           8
that he suggests are indicative of racism are alleged to have

occurred after he was fired.             For example, Mr. Thompson suggests

that he called the Houma Police Department to complain that Barry

Bonvillian was “stalking” him, “calling [Mr. Thompson] a boy,”

that       Bonvillian   also   “wanted      him   [Mr.   Thompson]   to   call   him

[Bonvillian] uncle;” and that Bonvillian asked him, “boy did you

get a job yet?”         But Mr. Thompson fails to allege any facts that

would link these alleged Bonvillian statements to Mr. Thompson’s

employment or February 8, 2018 termination of employment.                  Rather,

these statements by Bonvillian are alleged to have occurred more

than four months after Mr. Thompson’s employment was terminated. 2

Mr. Thompson fails to plead sufficient facts on the ultimate

elements of a race discrimination claim that would make his claim

plausible. 3

                                            B.

       As for his retaliation claim, the only allegations in the

complaint       indicating     that   Mr.    Thompson    opposed   discriminatory

practices is his allegation that he filed an EEOC complaint.                     But



       Mr. Thompson alleges that the Houma Police Department case
       2

(in which it is insinuated that he made the complaints about the
Bonvillian statements) is “dated June 13, 2018.”
     3 In addition to failing to allege any facts that might support

his conclusory assertion that he was fired because of his race, he
fails to allege any facts suggesting that he was treated less
favorably than a similarly situated employee outside of his
protected group under nearly identical circumstances.
                                  9
that complaint was filed after he was fired. 4     Where a plaintiff

alleges that the adverse action occurred before grievances were

filed, the plaintiff fails to plead a causal connection between

the protected activity and the adverse employment action; the

defendants could not have fired him in retaliation for grievances

he had not yet filed.   Chhim, 836 F.3d at 472 (citations omitted).

     Mr. Thompson wrote in support of his EEOC complaint that “Mr.

Bonvillian retaliated against me for refusing to commit illegal

acts involving contracts and parish property.”     Even if the Court

accepts these allegations as true, Mr. Thompson nevertheless fails

to plead facts that state a claim for retaliation because his

refusal to engage in illegal conduct involving contracts and parish

property, or his refusal to go to lunch with contractors, is not

protected conduct for the purposes of a Title VII retaliation

claim.    “To   state   a   claim   for   retaliation   in   violation

of Title VII, the plaintiff must allege that h[is] employer took

an adverse employment action against h[im] in retaliation for

engaging in protected conduct.” Stone, 590 Fed.Appx. at 339. An

employee has engaged in “protected conduct” if he opposed any


     4 Mr. Thompson complains that Bonvillian called him “boy,”
but his own allegations again suggest that these allegedly racist
comments were made after his employment was terminated. He makes
no allegations concerning any racist conduct that occurred in the
workplace, nor does he allege that he complained about racist
conduct in the workplace and that, after that, he was fired.
                                10
practice that Title VII makes unlawful. Royal v. CCC & R Tres

Arboles, L.L.C., 736 F.3d 396, 401 (5th Cir. 2013).           Even if Mr.

Thompson refused to engage in illegal acts involving contracts and

parish property, this does not constitute opposition to a practice

that Title VII makes unlawful.        By failing to allege any facts

indicating that he engaged in protected activity, Mr. Thompson

fails to state a plausible claim for retaliation.

       Because Mr. Thompson’s allegations are nothing more than

“unadorned, the-defendant-unlawfully-harmed-me-accusation[s],” he

fails to state a plausible claim for relief.        Twombly, 556 U.S. at

678.

       Accordingly, IT IS ORDERED: that the defendants’ motion to

dismiss   is   GRANTED   without   prejudice   to   the   plaintiff   being

permitted to file, within 14 days of this Order and Reasons, an

amended complaint if the plaintiff in good faith can allege facts

to support his Title VII employment discrimination claims. 5

                                                          6
                         New Orleans, Louisiana, February __, 2019



                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE

5 The Fifth Circuit has held that “district courts should not
dismiss pro se complaints pursuant to Rule 12(b)(6) without first
providing the plaintiff an opportunity to amend, unless it is
obvious from the record that the plaintiff has pled his best case.”
Hale v. King, 642 F.3d 492, 503 (5th Cir. 2011).
                                 11
